NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

SANOFI-AVENTIS DEUTSCHLAND GMBH,
Plaintiff-Appellee,
v.

GENENTECH, INC.,
Defendant-Appellant,

AND

BIOGEN IDEC INC.,
Defendant.

2012-1454

Appea1 from the United States District Court for the
Northern District of California in consolidated case nos.
08-CV-4909 and 09-CV-4919, Judge Susan Illston.

ON MOTION

Before O’MALLEY, Circuit Judge.
O R D E R

Sanofi-Aventis Deutschland GmbH and Genentech, Inc.
both move for the court to take judicial notice of documents

SANOFI-AVENTIS DEUTSCHLAND V. GENENTECH, INC. 2

relating to an ongoing proceeding before an arbitrator of the
International Chamber of Commerce that post-date the
United States District Court for the Northern District of
California’s denial of Genentech’s motion for a permanent
injunction. Sanofi-Aventis Deutschland GmbH and Genen-
tech, Inc. also both oppose the other’s motions.

Rule 10 of the Federal Rules of Appellate Procedure
provides that the record on review is generally limited to the
original papers and exhibits filed in the district court.
Judicial notice is proper only with respect to facts that are
not subject to reasonable dispute in that they are either
generally known or capable of accurate and ready determi-
nation by resort to sources whose accuracy cannot reasona-
bly be questioned. Fed. R. Evid. 201. The Rules of Evidence
authorize judicial notice of certain documents outside of the
record and the court is persuaded that such action is war-
ranted here.

Upon consideration thereof,
IT IS ORDERED THAT!

The motions are granted.

FoR THE CoURTN

SEP 0 5  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: William E. Solander, Esq. U.S.CUURF FOR

Charles K. Verhoeven, Esq. mE FEDERAL Cmcun

SEP 05 2012

s26
JAN HORBA|.V
CLERK